Citation Nr: 1802934	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  10-37 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to January 1998.

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  These claims were remanded in August 2013 and July 2016 for development.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that hypertension is the result of active service.  More specifically, he asserts that he began to experience elevated blood pressure levels while in service.  During the April 2011 hearing, the Veteran testified that his job running the flight deck was a stressful environment.  The Veteran described an event involving an aircraft crash and the fatal burn injuries of those aboard the plane.  Ultimately, the Veteran stated the stress and anxiety of ensuring the safety of the aircraft carriers and the people involved through standard operating procedures resulted in hypertension.

In a May 2017 VA examination, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  The rationale provided was that the service medical records were silent regarding complaints or diagnoses of hypertension.  The examiner noted that episodes of transient blood pressure elevation during service were related to medical conditions causing pain and stress or anxiety, but that hypertension that is properly diagnosed is persistent and unremitting.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the May 2017 VA examination is insufficient for adjudication.  While the examiner discussed the elevated blood pressure levels documented in the service medical records, and explained their possible causes, the examiner did not provide an opinion as to how the stress or anxiety or painful conditions in the long term may have resulted in or contributed to the Veteran's hypertension.  As a result, a new examination is necessary.

The claim of entitlement to service connection for a heart disability, to include as secondary to hypertension is inextricably intertwined with the claim for hypertension.  As a result, the claim for a heart disability cannot be decided without first addressing the Veteran's hypertension claim.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Clinical documentation dated after May 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for hypertension and a heart disability since May 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after May 2017.  

3.  Schedule the Veteran for a VA examination to determine the etiology of hypertension.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be conducted.  The examiner should provide a complete rationale for any opinions offered.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that hypertension is related to service, to include occurrences of elevated blood pressure, chest pains, and shallow breath during and directly after service.  The examiner must discuss both the service medical records, and discuss the Veteran's lay statements regarding elevated blood pressure during or following separation from service.  The examiner should specifically opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stress and anxiety during service caused his hypertension.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

